Citation Nr: 1755578	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lupus erythematosus.

2.  Entitlement to an initial, compensable disability rating for nephropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew.




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in September 2010 and April 2012.  

In the September 2010 rating decision, the RO, inter alia, denied service connection for lupus erythematosus, systemic and discoid (claimed as lupus).  The Veteran filed a noticed of disagreement (NOD) in October 2010.  A statement of the case (SOC) was subsequently issued in April 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

In the April 2012 rating decision, the RO granted service connection for nephropathy and assigned a noncompensable disability rating, effective April 19, 2007.  The Veteran filed an NOD in December 2012.  An SOC was subsequently issued in June 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

In December 2014, the Veteran and his nephew testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the Veteran's claims in a March 2017 supplemental SOC (SSOC), and returned these matters to the Board.

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by various private attorneys.  In April 2017, however, he appointed a new representative, Disabled American Veterans, as reflected in a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, executed and filed in April 2017.  The Board recognizes the change in representation.

As for characterization of the appeal, notably, because the Veteran disagreed with the initial rating assigned following award of service connection for nephropathy, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

As final preliminary matters, the Board again notes, as previously noted in multiple previous Board decisions, that in December 2010, the Veteran's representative presented argument as to a claim of entitlement to service connection for sinusitis.  The Board also notes again, as previously noted in the August 2016 remand, that during the December 2014 Board hearing, the Veteran raised a claim of entitlement to service connection for a cardiac disability as secondary to service-connected nephropathy and associated medications, and that evidence and correspondence submitted by the Veteran's representative, has raised a claim of entitlement to an increased rating for service-connected lumbar spine disability.  Further, the Board notes that in September 2017, the Veteran filed an application to acquire special adapted housing or a special home adaptation grant.  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are all, again referred to the AOJ for appropriate action,.  See 38 C.F.R. § 19.9(b) (2017).  See also 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23 -19.24) (requiring that claims and notices of disagreement be filed on standard forms).

Additionally, the Board notes that in September 2017, the Veteran filed a timely NOD on an official VA Form 21-0958 with respect to the effective date assigned for the award of entitlement to service connection for depressive disorder, as granted in a July 2017 rating decision.  It appears that the AOJ is still processing the NOD.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Since the  April 19, 200. effective date of the award of service connection, the Veteran's nephropathy has been manifested by the presence of albumin or microalbuminuria;  however,  he has not had constant or recurring albumin with hyaline and granular casts or red blood cells, or edema or a compensable level of hypertension; he has not had decreased kidney function, nor has he had a BUN level of at least 40mg%, a creatinine level of at least 4mg%, or generalized poor health; and he has not required dialysis or been restricted to only sedentary activity.

3.  The schedular criteria are adequate to evaluate the Veteran's service-connected nephropathy at pertinent points, and the matter of his entitlement to a total disability rating due to nephropathy has not been raised.  

3.  Although the Veteran has asserted that he has lupus erythematosus that was misdiagnosed during service, or that is result of service-connected disability, including as a result of medications used to treat his service-connected disabilities, and although he has provided a private opinion from a chiropractor in support of his claim; there is no competent, probable evidence of record indicating that he suffered from lupus or of symptoms associated with lupus during service, or that his lupus was caused r aggravated by a service-connected disability, to include as a result of medications used to treat service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability rating for nephropathy are not  met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.104, 4.115b Diagnostic Code (DC) 7541 (2017).

2.  The criteria for service connection for lupus erythematosus, to include on a secondary basis,  are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Fully compliant, pre-adjudicatory AOJ letters issued to the Veteran in September 2008 and June 2010, with respect to the kidney disability and lupus claims on appeal, respectively, provided him notice, explaining what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  Further, these letters provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As this appeal includes the higher rating issue for nephropathy, arising from an award of service connection, the Board notes that the September 2008 notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Although no additional notice for the claim was required, notably, the June 2014 SOC issued on that claim set forth the criteria for higher ratings for nephropathy. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and VA examination reports.  There are no outstanding requests to obtain any relevant private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with these claims is necessary.

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along, with various statements by the Veteran included in his appellate submissions.  Specifically, as regards the Veteran's December 2014 Board hearing, the Board notes that, during the hearing, the undersigned identified the issues on appeal, to include the matters herein decided.  Also, information was elicited regarding the Veteran's current symptoms pertaining to his claim for a higher rating, and the Veteran provided testimony regarding the claimed relationship between diagnosed lupus and his service-connected disabilities.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to these claims, the Veteran's representative cited to evidence that he planned to obtain to support the claims.  Additionally, as subsequent to the hearing, the Board sought further development of the claims, including scheduling the Veteran for new VA examinations on the issues and affording him the opportunity to provide additional evidence in support of his claims.  As a result, additional evidence was added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the August 2016 Board remand, the Board directed the AOJ to obtain any outstanding VA treatment records, and to afford him new VA examinations with respect to his claimed disabilities on appeal.  The AOJ obtained VA treatment records dated through June 2017, and the Veteran was afforded the requested VA examinations in December 2016.  Thus, as the requested action has been substantially accomplished, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.


The Veteran is currently assigned a noncompensable disability rating for service-connected nephropathy pursuant to the criteria of 38 C.F.R. § 4.115b, DC 7541.  Diagnostic Code 7541 provides that renal involvement in systemic disease processes are to be rated as renal dysfunction.  

The rating criteria for renal dysfunction are found under 38 C.F.R. § 4.115a.  Under these criteria, a noncompensable (0 percent) rating is for application for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Additionally, as referenced in the criteria for rating renal dysfunction, under Diagnostic Code 7101 for hypertensive vascular disease, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure is predominantly 100 or more and who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.

The relevant evidence in the record includes the Veteran's VA treatment records, and reports of VA examinations conducted in April 2010 and December 2016.

The VA treatment records contain multiple clinical laboratory reports dated throughout the period under consideration in this appeal.    A May 2008 VA internal medicine clinical report notes creatinine readings beginning in March 2007 that consistently ranged between 1.1 and 1.2  Later reports dated through August 2010 show creatinine readings of no higher than 1.2.  Laboratory testing results in June 2008, July 2008, December 2008 and April 2009 did not include findings for albumin, casts, or hyaline; however, BUN reading from those dates ranged between 12 and 16.  While the Veteran has been noted to have albuminuria, an April 2009 report indicated that albumin was within normal limits, and that the noted albuminuria was controlled.  A December 2008 report noted that albumin was 4.0, and May and June 2008 reports included albumin findings of 4.5 and 4.3, respectively.  Several blood pressure readings during the appeal period include ranges in blood pressure from as low as 110/68 in June 2009 to as high as 186/86 earlier in the appeal period, in May 2008.  Additional higher systolic readings of 164/70 and 133/72 were noted in June and August 2008, respectively. 

During the April 2010 VA examination, the examiner noted that the Veteran's symptoms included weakness, flank or back pain, hesitancy/difficulty starting urinary stream, and straining to urinate.  Although the examiner indicated that the Veteran's kidney disability had significant effects on his general occupation, the Veteran remained employed full-time.  Laboratory testing results from the examination revealed that creatinine was 1.17, and BUN was 16.

VA treatment records continuing after the time of the April 2010 VA examination include laboratory findings of BUN at 18 in September 2014, at 13 in June 2016, and at 16 in June 2017.  Creatinine testing on multiple occasion revealed findings no higher than 1.6 in July 2014, and the Veteran's blood pressure was as high as 144/83 in September 2016.  

Most recently, the Veteran was afforded a  VA examination for his kidney disability in December 2016.  The examiner indicated that the Veteran's diagnosis consisted of microalbuminuria in 2004.  The Veteran reported that he had been on anti-hypertensive medications since the early 1990s.  The examiner noted that his kidney function had remained normal.  The examiner further noted that the Veteran's microalbuminuria, which was the only listed sign or symptom due to renal dysfunction, had resolved since 2011.  The examiner clearly noted that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or that was caused by any kidney condition.  The examiner cited to the June 2016 laboratory testing results which showed BUN at 13 and creatinine at 1.1.  The Veteran's urine microalbumin was less than 6.0; the examiner indicated that the value was too loo to calculate.  The Veteran's blood pressure was 151/83.  The examiner specifically noted the Veteran's elevated microalbumin readings in March 2007, April 2009, and March 2011.  The examiner further noted that the record showed that the Veteran had intermittent micoralbuminuria from 2004 to 2011, and that it was postulated by his treating providers to be related to use of nonsteroidal anti-inflammatory drugs (NSAIDs), but could also have been related to long-standing history of hypertension.  The examiner noted that currently, his blood pressure was controlled adequately with medications and decreased NSAID use.  The examiner, therefore, concluded that there was no evidence of worsening of the Veteran's kidney disease during the period under consideration in this appeal..  Moreover, the examiner noted that currently, the Veteran had continued normal renal function without micoralbuminuria/proteinuria, and consequently did not and would not be expected to have any symptoms of renal dysfunction.  The examiner further noted that the Veteran's high blood pressure predated his diagnosis of microalbuminuria.  While chronic kidney disease with abnormal BUN, creatinine, and GFR can cause hypertension or aggravate hypertension, the examiner has noted that the Veteran has had normal BUN, creatinine, and GFR levels.  Therefore, the examiner concluded that it was less likely than not that the Veteran's hypertension was affected by his service-connected kidney disease.  

Based on consideration of the foregoing evidence in light of the applicable criteria, the  Board finds that, compensable disability rating for the Veteran's service-connected nephropathy is not warranted at any point since the April 2017 effective date of the award of service connection..  

While the evidence indicates that the Veteran had findings of elevated albuminuria and microalbumin from 2004 to 2011, there is no evidence to show that his albumin occurred with hyaline and granular casts or red blood cells, or that he had hypertension that was at least 10 percent disabling, such as to warrant a compensable, 30 percent disability rating.  There was additionally no evidence that albuminuria was accompanied by edema, or that he had a definite decrease in kidney function such as to warrant a 60 percent or higher disability rating.  Additionally, he BUN and creatinine levels were well under the required reading for the 80 percent disability rating, and there was no evidence of poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  There was similarly no evidence that his renal dysfunction required regular dialysis, or that he was precluded from more than sedentary activity during the appeal period.  

Additionally, while the Veteran did have two systolic blood pressure reading of at least 160 in May and June 2008, his systolic reading for August 2008 was well below 160, and multiple other readings of record were well below the required levels for a compensable rating for hypertension; thus the evidence does not support a finding that the Veteran has had systolic pressure readings predominantly 160 or more, especially where the rating criteria require that isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

While the Board has considered the propriety of rating the Veteran's nephropathy under the criteria for urinary frequency, as evidence of such urinary frequency was noted in the April 2010 VA examination, DC 7541 specifically directs that the criteria for renal dysfunction are to be used and does not provide for the use of alternate criteria.  Cf. 38 C.F.R. § 4.115b, DC 7529 (providing that the criteria for renal dysfunction or voiding dysfunction, depending on whichever is predominant).  Moreover, the evidence does no clearly indicate that the Veteran's urinary frequency or noted hesitancy is the result of service-connected nephropathy.  

Accordingly, the evidence shows that the Veteran is most appropriately rated at the noncompensable level under the criteria for renal dysfunction for his service-connected nephropathy throughout the entire appeal period; and, as the December 2016 VA examiner specifically determined, the Veteran's nephrology has not increased in severity during the period under consideration in this appeal.

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected nephropathy been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2017).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate . See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected nephropathy.  The rating schedule fully contemplates the described symptomatology associated with the disability-including, specifically as regards the evidence of periodic findings of albuminuria and microalbumin from 2004 to 2011.  The rating criteria for a noncompensable rating for renal dysfunction specifically contemplate albumin with a history of acute nephritis.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's nephropathy. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014) a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In case, however, the  Veteran's nephropathy is appropriately rated as a single disability, and the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities are at issue in this appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance warranting an extra-schedular rating within the meaning of Johnson.  

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's nephropathy has actually or effectively rendered him unemployable at any pertinent point.  While the April 2010 VA examiner noted that the Veteran had some decreased strength and mobility, difficulty reaching, lack of stamina, and weakness or fatigue as a result of the kidney disability, the report also indicates that the Veteran remained employed on a full-time basis.  Moreover, the December 2016 report indicates that the Veteran's kidney disability did not have any impact on his ability to work.  Under these circumstances, the Board finds that a claim for a TDIU due to service-connected nephropathy has not been raised as a component of any current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for a staged rating for nephropathy, and that claim for a compensable rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, the preponderance of the evidence is against the assignment of any higher rating for the  disability under consideration at any pertinent point.    See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


III.  Service Connection

The Veteran contends that service connection for lupus, to include as secondary to service-connected disability or disabilities, is warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) do not document any diagnosis or instances of signs or symptoms of lupus during service.  The Veteran, nonetheless, has contended that he suffered from symptoms of lupus, apparently assessed as arthritis, for which he was reportedly prescribed anti-inflammatory drugs, during service.  He asserts that his condition has been misdiagnosed for years.  He maintained that he experienced several symptoms possibly attributable to lupus following his separation from service, including racing heartbeat, pain in upper right abdomen, poor kidney function and kidney inflammation, low white blood cell count, dry eyes, mouth sores, difficulty lifting arms above head, temporary color changes in fingers after cold exposure, inflammation of shoulders, tinnitus, joint problems and osteoporosis in knees, back, and hips, depression, scaly disk-shaped rash on face, neck, ears, scalp, chest, and back, neurological problems.  He has predominantly, including in his October 2010 NOD, attributed his lupus to his service-connected disabilities.  

The Veteran's November 1990 Report of Medical Examination prior to his separation from service indicated that he had an anterior cruciate ligament (ACL) tear of the left knee, and degenerative arthritis of the knee as secondary to the ACL tear.  No other disabilities were noted in the examination report.  

Post service, the first indication of the presence of lupus erythematosus was in February 2010, when the Veteran presented with hyper-pigmented, adherent plaques, including on his scalp and on his back.  A diagnosis of discoid lupus was confirmed in April 2010 through immunofluorescence studies.  Notably, however, in a July 2014 VA internal medical treatment report, a treating physician indicated that the Veteran's discoid lupus probably started in 2008.  

During his December 2014 Board hearing, the Veteran and his representative again suggested that the Veteran's lupus was caused or aggravated by his service-connected disabilities, including associated inflammation, flare-ups, and medication.  

In support of his claim, the Veteran provided a March 2015 letter from a private chiropractor, V. Poletajev, D.C.  The clinician noted the Veteran's discoid lupus erythematosus diagnosis and opined that the condition was "at least as more likely than not" related to the Veteran's military service; especially in relation to the numerous medications he had been prescribed.  The clinician maintained that it was known with medical and scientific literature that lupus due to medication was prevalent and the Veteran tested positive for discoid lupus erythematosus.  The clinician, however, did not identify any specific medication believed to be responsible for the lupus, and he did not appear to differentiate between medications used to treat the Veteran's service-connected disabilities versus those used to treat non-service connected conditions.  Additionally, the opinion was not clear as to whether the Veteran's lupus was directly related to medications that he was prescribed during service, or caused or aggravated by his current medications.  Given these discrepancies, the March 2015 private opinion is accorded  little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Subsequently , on the  December 2016 VA examination, the VA examiner provided the opinion that it was less likely than not that the Veteran's discoid lupus erythematous had its onset during service.  As to this opinion, the examiner noted that the Veteran's STRs are silent for skin conditions similar to discoid lupus, and that his clinical records document that he first sought evaluation for abnormal skin findings in 2009, with an official diagnosis of discoid lupus erythematous in 2010, 20 years after his separation from active service.  The examiner further explained that discoid lupus erythematous is a type of chronic cutaneous lupus erythematous which can occur with or in the absence of systemic lupus erythematous, and in this case the Veteran has been diagnosed with both conditions.  The examiner noted that the exact cause of discoid lupus erythematous is not known, but it is considered a polygenic autoimmune disease linked to various HLA subtypes, immune signaling, and environmental factors, which ultimately leads to autoantibody production and T-cell dysfunction.  

The examiner further stated  that none of the Veteran's service connected conditions have been associated with discoid lupus, have been implicated in the pathophysiology of discoid lupus, or are considered risk factors for discoid lupus.  Therefore, the examiner concluded that it was less likely than not that Veteran's discoid lupus is medically related to his service or is secondary to his service-connected disabilities of chronic lumbar strain with degenerative disc disease, left knee instability, bilateral glaucoma, left knee degenerative joint disease, neurological impairment of the bilateral lower extremities, gastroesophageal reflux disease, right knee arthritis and instability, musculoskeletal chest pain, right eye chalazion, pseudofolliculitis, or nephropathy.  

The examiner also  concluded that there was no evidence of aggravation of the condition by history, physical examination and clinical record review.  Here, the examiner noted that the Veteran's discoid lupus is and has been well controlled with the typical treatments, topical and systemic, geared towards the condition.  Therefore, the examiner opined that it was less likely than not that Veteran's discoid lupus has been aggravated beyond its natural progression due to any of his service connected conditions.

The examiner additionally explained that certain drugs have been known to trigger an autoimmune response causing a drug induced lupus condition.  The examiner identified the drugs associated with the highest risk of inducing lupus as procainamide, hydralazine, and penicillamine; none of which the Veteran has been taking.  Also, the examiner explained that a variety of drugs have been identified as being definite, probable, or possible causes of drug-induced lupus, which the examiner noted are too numerous to list.  The examiner did note, however, that review of all of the Veteran's medications in his clinical record and the listed drugs, indicates that the only medication the Veteran was taking on the list is HCTZ for his hypertension, which is considered a probable medication associated with drug induced lupus.  The examiner noted however, that the Veteran is not service connected for hypertension, and that he was not on the medication during service.  Regardless, the examiner explained, one particular important immunologic characteristic of drug-induced lupus is the presence of autoantibodies - anti-histone, anti-double stranded DNA and ANCA.  The Veteran did not test positive for any of these, therefore, as the examiner noted, a drug induced cause for his lupus was ruled out and he was continued on all of his medications.  Based on this evidence, the examiner concluded that it was less likely than not that the Veteran's discoid lupus was related to any medications prescribed in the service, or secondary to or aggravated by any medications prescribed for his service-connected disabilities.  

In conclusion, the examiner again noted that the Veteran's discoid lupus was not medication-induced based on autoimmune testing.  The examiner noted that it was unclear how V. Poletajev, D.C. gave a favorable opinion relating Veteran's discoid lupus to his service or the medications used to treat his service-connected conditions; it appeared to the examiner that the clinician simply made a blanket connection and perhaps did not have full access to specific information about the Veteran's autoimmune testing, medication profile and/or STRs.  

The Board finds the December 2016 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned, and, thus, probative, See Nieves-Rodriguez, 22 Vet. App. at 301 (2008).  The examiner fully described the Veteran's treatment history and onset of his lupus, and provided clear opinions based on the Veteran's history, current presentation, and medical research that the Veteran's lupus was not at least as likely  as not caused by or aggravated by a service-connected disability, to include as a result of medications used to treat service-connected disabilities.  Based on the thorough opinion, the Board cannot find  that service connection is warranted for the Veteran's lupus either on a theory of direct service connection or on a theory of secondary service connection.  

As for the Veteran's own assertions, the  Board notes that he has   expressed his own opinion that his lupus is secondary to service-connected disability.  Notably,  as a lay person, he is certainly, competent to report matters within his own personal knowledge-such as rhe occurrence of an injury or his own symptoms.  See, e.g., Jandreau,  492 F.3d at  1376-77 (Fed. Cir. 2007).  Where, as here, however, the Veteran lacks the requisite medical expertise to render  an etiology opinion on a complex medical question such as the ones at issue in this appeal,  his contentions do not constitute competent evidence regarding the etiology of his lupus.  See Jandreau, 492 F.3d at 1377 n.4; see also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  To the extent that the Veteran has contended that his lupus had been misdiagnosed for years and was present, as indicated by diagnosed arthritis during service, the December 2016 VA examiner clearly explained that there was no skin condition similar to discoid lupus found in the STRs, which would be present with his discoid lupus erythematous.

Overall, then, there is no competent, probative evidence of record to establish that the Veteran's lupus was at least as likely as not incurred during or as a result of service, or caused or aggravated by service-connected disability.  Rather, the weight of the competent, probative evidence on these points is adverse to the claim.

For all of the foregoing reasons, the Board finds that the claim for service connection for lupus erythematosus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable disability rating for nephropathy is denied.

Service connection for lupus erythematosus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


